Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
               In claim 1, line 13, after “RN “   the word - - is - - has been inserted.

The following is an examiner’s statement of reasons for allowance: Maurer et al ‘107 (US 4,307,107) and Maurer et al ‘690 (US 4,126,690) (both newly cited) disclose N,N-Dimethyl-O-[1,3,4-substituted-methyl)-pyrazol-5-yl]-carbamic acid esters and  N,N-Dimethyl-O-[3-(substituted-methyl)-pyrazol-5-yl]-carbamic acid esters, respectively. (See the structural  formula  disclosed in the Abstract and col. 1, lines 23-43 of Maurer et al ‘690, and the Abstract and col. 1, lines 19-46 of Maurer et al ‘107.)  However Maurer et al ‘690 and Maurer et al ‘107 both disclose that the “R” group attached to the nitrogen (N) is optionally substituted alkyl, cycloalkyl or phenyl, whereas applicant’s claim 1 requires that the value of “RN” (which is equivalent to “R” in the formulae of Maurer et al ‘107 and Maurer et al ‘690)  includes a carbonyl group. There is no teaching, disclosure or suggestion in either Maurer et al ‘107 or Maurer et al ‘690 to substitute the value of “RN “ .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736